DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to because reference character (33) has been used as the “traveling carriage” in multiple locations. Examiner notes the reference character is used in multiple locations, for example in Figures 1 and 3, the location of the traveling carriage is different. It is unclear from the current drawings if the entirety of the structure pointed to in the drawings is to be considered the “traveling carriage”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
-The amendment filed 02/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
-Page 6, Line 16 “(including more particularly rocking drive source drive system 52’);.” Applicant is required to cancel the new matter in the reply to this Office Action.
- Drawings including new reference character 52’ indicating a rocking drive-source drive-system.
Examiner notes the originally filed specification does not appear to utilize such language and the drawings only show a hydraulic cylinder, working in coordination with a second hydraulic cylinder (52) as shown in Figures 11 and 13. The specification appears to be silent as to how the hydraulic cylinder (52) attached to rocking carriage (30) works, and does not describe a rocking drive source drive system. While Figures 3-5 appear to show the hydraulic cylinder 52 allowing for the rocking carriage (30) to be in clockwise and counter clockwise extremes, the specification is silent as to how this may work as an entire system.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
-Claim 4, “the rocking-drive source drive-system comprises at least any of: a system comprising one or more hydraulic cylinder systems; - a system comprising one or more chain and sprocket drive systems; - a system comprising one or more rack-and-pinion drive systems; or - a system comprising one or more mechanisms.
-Claim 5 “rocking-drive source drive-system comprises one or more hydraulic cylinder systems”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:” “a rocking drive source drive system” of claim 1 and “a system comprising one or more mechanisms” of claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claim 1, the phrase “further comprising a rocking drive source drive system that drives the rocking carriage between the clockwise and counterclockwise extremes; said rocking carriage drive source drive system being coupled to the rocking carriage between the front edge of the log bunk and the rocking axis” does not appear to be described in the specification. Examiner notes the originally filed specification does not appear to utilize such language and the drawings only show a hydraulic cylinder (52), working in coordination with a second hydraulic cylinder (52) as shown in Figures 11 and 13. The specification appears to be silent as to how the hydraulic cylinder (52) (Figure 3) attached to rocking carriage (30) works, and does not describe a rocking drive source drive system. While Figures 3-5 appear to show the hydraulic cylinder 52 allowing for the rocking carriage (30) to be in clockwise and counter clockwise extremes, the specification is silent as to how this may work as an entire system.
-Regarding claims 4 and 5, the specific claim language provided appears to be new matter. The specification and drawings do not appear to provide support for one or more hydraulic cylinder systems or the further systems defined in claim 4. The specification appears to be silent, and the drawings (Figures 3-5) appear to only provide support for a single hydraulic actuator.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 10 ,6, 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
–Regarding claim 2, the phrase “ whereby space is opened up so that the rocking drive-source drive-system can be disposed: - not only underneath the log bunk but also between - front edge of the log bunk and - the rocking axis” is unclear. It is unclear what applicant is referring to by “whereby space is opened up so that the rocking drive source drive system can be disposed”. What structure of the device is removed, relocated or repositioned to allow for “space to open up”? How does the new “space” allow for the drive system to be located? What structure of the drive system is then repositioned into the new “space”? Examiner notes it is also unclear as to how the claim should be interpreted, as the language has been listed in what appears to be individual items, but reads as a single phrase. For example, the language recites (a) not only underneath the log bunk but also between (b) front edge of the long bunk and (c) the rocking axis. As currently claimed, the limitation will be treated as a single line, without the breaks “not only underneath the long bunk but also between the front edge of the log bunk and the rocking axis”. 
-Regarding claim 6, the phrase “the series of parallel ribs that form the downslide are mounted to travel in left to right strokes relative each other but whereby not as in full left to right traverses of the traveling carriage for the bandsaw” is unclear. It is unclear what structure the ribs are mounted, to allow for travel in left to right strokes. It is also unclear what Applicant is referring to by “but whereby not as in full left to right traverses of the traveling carriage for the bandsaw”. Are the ribs mounted to the carriage of the bandsaw? What structure prevents full left to right movement of the ribs?
Claims 3 and 7-10 dependent from claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Critchell (U.S. Patent No. 4,341,248) in view of Chitko (U.S. Patent No. 9,221,187) as evidenced by Bowlin (U.S. Patent No. 5,579,671).
Regarding claim 1, Critchell teaches a sawmill for logs comprising: a rocking carriage (200) comprising a log bunk (203) which extends longitudinally between a front edge and a back edge, and, laterally between a left side and a right side, said log bunk defining a primary support plane (P1) for a log during saw operations (See annotated Figure 12 below); 
a radial saw (42) mounted on a traveling carriage (44) (Figure 1) for traversing between left and right extremes in front of the front edge of the log bunk (Figures 8 and 12);
said rocking carriage further comprising a back stop assembly (204) coupled with respect to the log bunk to translate over the primary support plane of the log bunk between forward and rearward extremes and presenting a backstop plane (P2) extending up and out from the primary support plane of the log bunk (Figures 12 and 13; Col. 11, Lines 33-38);
whereby the primary support plane of the log bunk and the backstop plane of the backstop assembly define a vertex (V1) which correspondingly moves between forward and rearward extremes with the back stop assembly (See annotated Figure 12 below and Figure 13); 
said rocking carriage being arranged to rock forwardly and rearwardly between clockwise and counterclockwise extremes about a rocking axis (206)(Figure 12 and 13;Col. 9, Lines 36-38); and
wherein the rocking axis is disposed remote from the front edge of the log bunk (Figures 12 and 13);
further comprising a rocking drive-source drive-system (208) that drives the rocking carriage between the clockwise and counterclockwise extremes; said rocking drive-source drive-system being coupled to the rocking carriage between the front edge of the log bunk and the rocking axis (Figures 12-13);.
Critchell does not provide a band saw.
Chitko teaches it is well known in the art of sawmills to incorporate a sawmill (110) with a bandsaw (12,18) mounted on a carriage (114) along track (16)(Figures 3 and 4;Col. 3, Lines 5-11).
One of ordinary skill in the art would have good reason to pursue blades which are known to be useful for a particular cutting function. There are a finite number of possible blades which pertain to a sawmill device and allow for the saw to cut providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable cutting device in an attempt to provide an improved cutting function for the sawmill, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

    PNG
    media_image1.png
    351
    846
    media_image1.png
    Greyscale

Bowlin provides evidence it is known in the art of log saw cutting to have a drive source (14) coupled between a rocking carriage (10) and a front edge (11) of a log bunk and the rocking axis (12)(Figure 2).
In light of Bowlin One of ordinary skill in the art would have good reason to pursue drive source couplings which are known to be useful for a particular pivoting function. There are a finite number of possible drive source coupling locations which pertain to a pivoting workpiece holder for saws and allow for the workholder to pivot providing the rotating function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable drive source coupling location in an attempt to provide an improved pivot function for the rotatable workpiece holder, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

	-Regarding claim 4 the modified device of Critchell teaches the rocking-drive source drive-system comprises one or more hydraulic cylinder systems (Critchell Figures 12-13, Col. 9, Lines 36-45).
	-Regarding claim 5, the modified device of Critchell teaches the rocking-drive source drive-system comprises one or more hydraulic cylinder systems (Critchell Figures 12-13, Col. 9, Lines 36-45).

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Critchell (U.S. Patent No. 4,341,248) in view of Chitko (U.S. Patent No. 9,221,187) as evidenced by Bowlin (U.S. Patent No. 5,579,671) as applied to claim 1 above, and further in view of Flodin (U.S. Patent No. 4,262,572).
Regarding claim 2 the modified device of Critchell does not provide an outflow conveyor forming a downslide for conveying away sawn-off planks or other product after a saw operation; wherein which downslide extends from an upper rear transfer edge in front of and level with or below the front edge of the log bunk to a lower forward outflow edge remotely forward of the upper rear transfer edge thereof and the front edge of the log bunk; whereby space is opened up so that the rocking drive-source drive-system can be disposed not only underneath the log bunk but also between front edge of the log bunk and the rocking axis.
Flodin teaches it is known in the art of log sawing to incorporate an outflow conveyor (176) forming a downslide for conveying away sawn-off planks or other product after a saw operation (Col. 6, Lines 55-68); wherein which downslide extends from an upper rear transfer edge (92) below a front edge (93) of a log bunk to a lower forward outflow edge (180) remotely forward of the upper rear transfer edge thereof and the front edge of the log bunk (Figure 1); whereby space is opened up so that the drive-system can be disposed not only underneath the log bunk but also between front edge of the log bunk and the rocking axis (Figure 1; Col. 6, Lines 55-68).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Critchell to incorporate the teachings of Flodin to provid an outflow conveyor underneath the sawing apparatud. Doing so allows for workpieces have been cut to be transported laterally underneath the sawing device to a desired location for further processing.

Regarding claim 3, the modified device of Critchell provides the downslide comprises a series of parallel ribs (Flodin Figure 2).
Regarding claim 10, the modified device of Critchell teaches the band saw comprises a saw blade (18) which makes saw cuts in a given plane of saw blade cutting travel (Chitko Figure 4); and the bandsaw is carried by the carriage therefor such that the given plane of saw blade cutting travel is tilted rearwardly to a shallow angle from vertical (Chitko Figure 4); and said rocking carriage being arranged to rock forwardly such that the primary support plane of the log bunk is essentially at an angle complementary to the given plane of saw blade cutting travel, and, the backstop plane is essentially parallel to the given plane of saw blade cutting travel (Chitko Figure 4 and Critchell Figures 12 and 13).

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance. The prior art fails to anticipate or make obvious the sawmill and series of ribs of claim 6 including “the series of parallel ribs that form the downslide are mounted to travel in left to right strokes relative each other but whereby not as in full left to right traverses of the traveling carriage for the bandsaw. As noted in the prior art above, there does not appear to be a “series of parallel ribs mounted to travel in left to right strokes relative each other but whereby not as in full left to right traverses of the traveling carriage for the bandsaw”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes several new 112 rejections have been applied in regards to the new amendments, as well as an evidentiary reference for the location of a drive source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  09/01/2022Examiner, Art Unit 3724                                                                                                                                                                                                                                                                                                                                                                                                     /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724